

114 S561 IS: Polar Bear Conservation and Fairness Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 561IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Marine Mammal Protection Act of 1972 to allow the importation of polar bear trophies
			 taken in sport hunts in Canada before the date on which the polar bear was
			 determined to be a threatened species under the Endangered Species Act of
			 1973. 
	
 1.Short titleThis Act may be cited as the Polar Bear Conservation and Fairness Act of 2015.
		2.Permits for
 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking subparagraph (D) and inserting the following:
			
				(D)Polar bear
				parts
					(i)In
 generalNotwithstanding subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101 and 102, the Secretary of the Interior shall, expeditiously after the date on which the expiration of the applicable 30-day period described in subsection (d)(2) expires, issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—
 (I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or
 (II)who submitted, with a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested from a polar bear population from which a sport-hunted trophy could be imported before that May 15, 2008, in accordance with section 18.30(i) of title 50, Code of Federal Regulations (or a successor regulation) by the person before May 15, 2008.
						(ii)Applicability
				of prohibition on the importation of a depleted species
						(I)Parts legally
				harvested before February 18, 1997
							(aa)In
 generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I).
 (bb)ApplicabilityItem (aa) shall not apply to polar bear parts imported before June 12, 1997.
							(II)Parts legally
				harvested before May 15, 2008
							(aa)In
 generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II).
 (bb)ApplicabilityItem (aa) shall not apply to polar bear parts imported before the date of enactment of the Polar Bear Conservation and Fairness Act of 2015..